F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         MAY 3 1999
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                    No. 98-4156
                                                  (D.C. No. 98-CR-89-W)
 JOSE GOMEZ-GOMEZ,                                       (D. Utah)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Gomez-Gomez appeals his sentence after being convicted by a jury of

reentering the United States after being deported, in violation of 8 U.S.C. § 1326.

The district court increased his offense level by sixteen levels, pursuant to USSG

§ 2L1.2(b)(1)(A), because it found that he was previously deported after an

aggravated felony conviction. Mr. Gomez-Gomez argues for the first time on


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
appeal that both convictions that the court relied upon were misdemeanors rather

than felonies. His counsel, believing the appeal to be without merit, has filed an

Anders brief, see Anders v. California, 386 U.S. 738, 744 (1967), and requested

permission to withdraw. Our jurisdiction arises under 28 U.S.C. § 1291 and 18

U.S.C. § 1342(a). We grant counsel’s request and affirm.

      The district court’s determination that Mr. Gomez-Gomez was convicted of

two felonies is a factual determination which we review for clear error, but we

review the court’s interpretation of the sentencing guidelines de novo. See United

States v. Wiseman, No. 97-2301, 1999 WL 190553, at *21 (10th Cir. Apr. 5,

1999). The addendum to the presentence report indicates that for both offenses,

Mr. Gomez-Gomez “was allowed the privilege of a reduction to a misdemeanor if

he completed probation successfully.” V R. Addendum at 1. However, because

Mr. Gomez-Gomez was subsequently deported, the offenses were not reduced to

misdemeanors. See id. Mr. Gomez-Gomez offers nothing to contradict these

findings, and thus we conclude that the district court did not err in increasing his

offense level pursuant to USSG § 2L1.2(b)(1)(A).

      AFFIRMED.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -2-